DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Wei et al (US Publication 2012/0096130 A1) discloses a method (fig. 3a), comprising: sending 302b, by a network device (base station/GGSN) in a network to a third-party content platform (media server), a first client message (HTTP Get) originated by a user equipment UE device (page 4 paragraph 0085); receiving 303, by the network device from the third-party content platform, a server message (page 4 paragraph 0089; HTTP Response); forwarding 305, by the network device to the UE device, the server message (page 5 paragraph 0103). However, the prior art of record fails to teach or make obvious for “the first client message including a first subscription parameter extension, wherein the first subscription parameter extension indicates one or more subscription parameters for a data flow between the UE device and the third-party content platform; a server message, wherein the server message does not include a confirmation that the third-party content platform accepts the one or more subscription parameters; a second client message including a second subscription parameter extension, wherein the second subscription parameter extension confirms that the third-party content platform accepts the one or more subscription parameters; and a policy enforcement rule for the data flow that relies on the confirmation from the third-party content platform”, when such subscription parameter extensions, confirmation, and policy enforcement rule are considered within the specific combination of steps or structure recited in the method of claim 1 or in the device of claims 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DUC T DUONG/Primary Examiner, Art Unit 2467